Case 7:20-cv-00625-GEC-PMS Document 11 Filed 12/22/20 Page 1 of 2 Pageid#: 28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  RONALD LEE GREEN,                                 Civil Action No. 7:20-cv-00625
      Plaintiff,
                                                    MEMORANDUM OPINION
  v.
                                                    By: Glen E. Conrad
  MAJOR C.D. DAVIS, et al.,                         Senior United States District Judge
      Defendants.



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. § 1983.

 By order entered October 23, 2020, the court directed plaintiff to submit within 20 days from the

 date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

 trust fund account statement for the six-month period immediately preceding the filing of the

 complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

 was confined during that six-month period. On November 23, 2020, the plaintiff returned the

 statement of assets form and the signed inmate account form. However, the required six-month

 statements were not included. On November 23, 2020, the court gave plaintiff one last

 opportunity to cure the deficiencies by providing the required inmate account statements for the

 six-months preceding the filing of the complaint, which would have been the months of April

 through September 2020. Although plaintiff returned certain monthly statements on December

 21, 2020, he did not submit a statement for the month of April, as required. Plaintiff was

 advised that a failure to comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case
Case 7:20-cv-00625-GEC-PMS Document 11 Filed 12/22/20 Page 2 of 2 Pageid#: 29




 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

                      QG day of December, 2020.
         ENTER: This _____



                                               __________________________________
                                                     Senior United States District Judge
